DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/524,701, filed on 16 February 2005.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6 “one said anchors” should read --one of said plurality of anchors--; in line 9 “the opposite direction” should read --an opposite direction--; in line 13 “adjusting the tension” should read --adjusting tension--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 17 of U.S. Patent No. 10,426,594. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 5 and 17 of U.S. Patent No. 10,426,594 clearly anticipate claim 1 of the instant application. Claims 5 and 17 of U.S. Patent No. 10,426,594 clearly teach a method for providing ligamentary-like support between two spaced tissues, comprising steps of providing and fixing a plurality of tissue .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10,426,594 in view of Thompson (US Patent No. 5,662,654). Claims 19-21 of U.S. Patent No. 10,426,594 clearly teach a method for providing ligamentary-like support between two spaced tissues, comprising steps of providing and fixing a plurality of tissue anchors, each anchor including a base with an aperture sized to receive a filamentary element, said base including a retaining element configured to permit the filamentary element to be drawn through said aperture in one direction and to prevent said filamentary element from being drawn through said aperture in an opposite direction; connecting said anchors; and adjusting the tension of the filamentary element. Claims 19-21 of U.S. Patent No. 10,426,594 are silent to a head of each anchor including a plurality of tapered prongs that form a barbed configuration. Thompson teaches a tissue anchor comprising a base (see figures 25-26, #150/151) and a head (see figures 25-26, #140), the head including a plurality of tapered prongs (see figures 25-29, #141-143,148, 149, 152-158) that form a barbed configuration (see column 5, lines 11-49; column 21, lines 20-57), the base including an aperture (see figures 25-26, #150) configured to receive a filamentary element (see figure 23, #180). It would have been obvious to one of ordinary skill in the art before the invention was made to provide the tissue anchors of U.S. Patent No. 10,426,594 with tapered prongs like taught by Thompson in order to dig into the bone tissue to resist withdrawal of the anchor from the bone.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,925,715 in view of Thompson (US Patent No. 5,662,654). Claim 5 of U.S. Patent No. 10,925,715 clearly teach a method, comprising steps of providing and fixing a plurality of tissue anchors, each anchor including a base with an aperture sized to receive a filamentary element, said base including a retaining element configured to permit the filamentary element to be drawn through said aperture in one direction and to prevent said filamentary element from being drawn through said aperture in an opposite direction; connecting said anchors; and adjusting the tension of the filamentary element. Claim 5 of U.S. Patent No. 10,925,715 is silent to a head of each anchor including a plurality of tapered prongs that form a barbed configuration. Thompson teaches a tissue anchor comprising a base (see figures 25-26, #150/151) and a head (see figures 25-26, #140), the head including a plurality of tapered prongs (see figures 25-29, #141-143,148, 149, 152-158) that form a barbed configuration (see column 5, lines 11-49; column 21, lines 20-57), the base including an aperture (see figures 25-26, #150) configured to receive a filamentary element (see figure 23, #180). It would have been obvious to one of ordinary skill in the art before the invention was made to provide the tissue anchors of U.S. Patent No. 10,925,715 with tapered prongs like taught by Thompson in order to dig into the bone tissue to resist withdrawal of the anchor from the bone.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "ligamentary-like support" renders the claim(s) indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  One of ordinary skill in the art would not reasonably be appraised of the degree to which a structure would meet a “ligamentary-like support”.
Regarding claim 1, the phrase "a filament" in line 7 renders the claim indefinite because it is unclear whether the limitation is referring to the filamentary element recited in lines 5-6 or an additional filament.
Regarding claim 1, the phrase "a respective anchor" in line 10 renders the claim indefinite because it is unclear which anchor the limitation is referring one of the plurality of anchors recited in line 3, the anchor with the locking element recited in line 6, or a separate and distinct anchor.
Regarding claim 1, the phrase "at each location" in line 10 renders the claim indefinite because it is unclear whether the limitation is referring to the spaced location of the two tissues recited in lines 1-2 or two different locations.
Claim 1 recites the limitation "the retaining element" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "sling-like support" renders the claim(s) indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colleran et al. (US 2003/0088250 A1) (Colleran) in view of Thompson (US Patent No. 5,662,654).
Referring to claim 1: Colleran teaches a method of providing ligamentary-like support between two tissues disposed at spaced locations in the body of a patient (see figure 6; paragraph [0062]), comprising the steps of: providing a plurality of tissue anchors (see figures 4A-6, #200; paragraphs [0062]-[0063]), each tissue anchor comprising a base (see figure 4A, #230; paragraph [0058]) and a head (see figure 4A, #215/219a-d; paragraph [0058]; wherein the head is made up of a distal tip, #215, joined to a plurality of radial wings, #219a-d), the head including a plurality of radial wings (see figure 4A, #219a-d; paragraph [0058]), the base including an aperture (see figure 4A, #235; paragraph [0058]) configured to receive a filamentary element (see figures 5-6, #10; paragraphs [0061]-[0063]), one said anchors further including a respective locking element (see figures 4A-5; #253a-d/254a-d) within the respective aperture of the anchor and configured to permit a filament passing through the respective aperture to be drawn through in one direction and to prevent movement of said filamentary element through the respective aperture in the 
Thompson teaches a tissue anchor comprising a base (see figures 25-26, #150/151) and a head (see figures 25-26, #140), the head including a plurality of wing members or tapered prongs (see figures 25-29, #141-143,148, 149, 152-158) that form a barbed configuration (see column 5, lines 11-49; column 21, lines 20-57), the base including an aperture (see figures 25-26, #150) configured to receive a filamentary element (see figure 23, #180). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the radial wings of Colleran with tapered prongs like taught by Thompson in order to dig into the bone tissue to resist withdrawal of the anchor from the bone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791